

115 HR 4169 IH: Protecting Seniors Access to Proper Care Act of 2017
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4169IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Mr. Marchant (for himself, Mr. Smith of Missouri, Mr. Simpson, and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to remove the enrollment restriction on certain
			 physicians and practitioners prescribing covered outpatient drugs under
			 the Medicare prescription drug program.
	
 1.Short titleThis Act may be cited as the Protecting Seniors Access to Proper Care Act of 2017. 2.Permitting certain non-enrolled physicians or practitioners to prescribe covered outpatient drugs under medicare part d (a)In generalSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–103) is amended by adding at the end the following new subsection:
				
					(m)Removal of enrollment restriction
 (1)In generalNothing in this title or section 6405(c) of the Patient Protection and Affordable Care Act shall be construed as authorizing the Secretary to require, as a condition of payment by a PDP sponsor for a covered part D drug that is prescribed by an applicable physician or practitioner who is authorized under State law to prescribe such drug, that such applicable physician or practitioner be enrolled under section 1866(j).
 (2)Applicable physician or practitioner definedFor purposes of paragraph (1), the term applicable physician or practitioner means an eligible professional described in section 1848(k)(3)(B) (other than a physician described in section 1861(r)(1))—
 (A)who— (i)is not excluded under this title or title XI;
 (ii)is not barred from participating in the program under this title for a period of time following a revocation under section 424.535(c) of title 42, Code of Federal Regulations (or any successor regulation); or
 (iii)meets other criteria similar to clauses (i) and (ii) that may be specified by the Secretary; and (B)who prescribes a low volume (as determined by the Secretary) of such drugs to individuals enrolled in plans under this part.
							In determining low volume under subparagraph (B), the Secretary may determine low volume
			 differently based on the specialty of the applicable physician or
			 practitioner..
			(b)Effective date and enforcement delay
 (1)Effective dateThe amendment made by subsection (a) shall apply to covered part D drugs prescribed on or after January 1, 2019.
 (2)Delay in enforcement of enrollment requirement until low volume exemption is implementedThe Secretary shall continue not to enforce the enrollment requirement under clauses (ii) through (v) of section 423.120(c)(6) of title 42, Code of Federal Regulations, until section 1860D–4(m), as added by subsection (a), takes effect.
				